Title: To George Washington from Lewis Pintard, 6 October 1783
From: Pintard, Lewis
To: Washington, George


                        
                            Sir
                            New Rochelle 6th Octor 1783
                        
                        I am exceedingly sorry to find by your favor of 14th Ulto which I received this day that Capt. Paul has
                            landed Your two pipes of Wine at Baltimore instead of delivering them at your House agreable to his bill Lading and cannot
                            account for his conduct.
                        from the respect that all America have for Your Excellency I flatter myself that these Wines will receive no
                            injury in their passage to your House. it was customary formerly to have Wines of a superior quality cased on
                            transpertation that is inclosed in Caskes made of slight Stuff or common deal boards which cost if I recollect right but
                            Ten or twelve shillings each and this I would recommend your ordering to be done with these if it is not too late but if
                            they are already forwarded and any adulteration has happened I will very readily take them off your hands and write Messr
                            Searle & Co. to send you two other pipes in lieu of them.
                        A few days after the date of my last letter I was informed that Mr Parker was ready to pay for the two former
                            pipes, but I did not send for it as I had wrote you to pay it to the President of Congress. I shall now send to him for it
                            the first convenient opperty. I have the Honer to be with perfect Esteem and regard Your Excellencys most Obedient Humble
                            Servant
                        
                            Lewis Pintard
                        
                    